Case 1:15-md-02606-RBK-JS Document 1260 Filed 10/25/19 Page 1 of 2 PageID: 22307
           Case MDL No. 2606 Document 212 Filed 09/27/19 Page 1 of 2




                                           UNITED ST ATES JUDICIAL PANEL
                                                         on
                                            MUL TIDISTRICT LITIGATION



   IN RE: BENICAR (OLMESARTAN) PRODUCTS
   LIABILITY LITIGATION                                                                   MDL No. 2606



                                                   (SEE ATTACHED SCHEDULE)



                            CONDITIONAL TRANSFER ORDER (CTO -17)



   On April 3, 2015, the Panel transferred 15 civil action(s) to the United States District Court for the
   District of New Jersey for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. §
   1407. See 96 F.Supp.3d 1381 (J.P.M.L. 2015). Since that time, 38 additional action(s) have been
   transferred to the District of New Jersey. With the consent of that court, all such actions have been
   assigned to the Honorable Robert B. Kugler.

   It appears that the action(s) on this conditional transfer order involve questions of fact that are
   common to the actions previously transferred to the District of New Jersey and assigned to Judge
   Kugler.

   Pursuant to Rule 7 .1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
   Litigation, the action(s) on the attached schedule are transferred undeu 28 U.S.C. § 1407 to the
   District ofNe_w Jersey for the reasons stated in the order of April 3, 20I5f, and, with the consent of
   that court, assigned to the Honorable Robert B. Kugler.                     I
                                                                                     1



                                                                                     I

   This order does not become effective until it is filed in the Office of the <Slerk of the United States
   District Court for the District of New Jersey. The transmittal of this order to said Clerk shall be
   stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
   Panel within this 7-day period, the stay will be continued until further order of the Panel.

                                                                                     I


                         Inasmuch as no objection is
                                                                FOR THE PANEL: I
                         pending at this time, the
                         stay is lifted.

                         j Sep 27, 2019 j
                                                                    94cw3.;x·
                               CLERK'S OFFICE
                                 UNITED STATES
                               JUDICIAL PANEL ON
                             MULTlDISTR!CT LITIGATION
                                                                John W. Nichols
                                                                Clerk of the Panel
--------
     Case 1:15-md-02606-RBK-JS Document 1260 Filed 10/25/19 Page 2 of 2 PageID: 22308
                   Case MDL No. 2606 o6cumeht 212 Fiied 09/27/19 Page 2 of 2




           IN RE: BENICAR (OLMESARTAN) PRODUCTS
           LIABILITY LITIGATION                                                       MDL No. 2606



                             SCHEDULE CT0-17-TAG-ALONG ACTIONS



                                C.A.NO.      CASE CAPTION


           SOUTH CAROLINA

              SC        4       19-02350     Scott v. Daiichi Sankyo Inc Forest Pharmaceutical et al
